Broyles, J.
A promise to pay the debt of another is, under the statute of frauds, void, unless put in writing; but where both parties were primarily liable for the debt, this principle of law is not involved. There was some evidence to support the finding of the trial judge of the municipál court of Atlanta that the plaintiff in error was the real owner of the concern known as “The Whitehall Garage,” when the goods were sold to it by the defendant in error; and that finding having been approved by the appellate division of the municipal court, we will not interfere. Judgment affirmed.